DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (U.S. 2010/0013436) in view of Litjen (U.S. 20150077239) and in further view of Falk (U.S. 20140048638).

Regarding claim 1, Lowenthal teaches a charging assembly for electric vehicles (shown in figure 1 item 110 defined in paragraph [0044] wherein a charging assembly is interpreted a network-controlled charge transfer device). 
Lowenthal teaches comprising: a housing mounted at a top of a utility pole (shown in figure 7 wherein the housing, interpreted as Smartlet item 110, is shown in figure 7 wherein item 110 is mounted at a top of a utility pole interpreted as a light pole item 710). Lowenthal teaches the housing has a top, a left side, a right side, a bottom, a rear, and a front (shown in figure 1 wherein the housing, interpreted as Smartlet item 110, has a top, a left side, a right side, a bottom, a rear and a front). 
Lowenthal teaches a charging circuitry in the housing and configured to electrically connect with a power supply (shown in figure 3 wherein a charging circuitry is interpreted a controller item 111 which is electrically connected to a power supply. The power supply is defined in paragraph [0044] interpreted as a power grid, which the controller within the device is connected via an electric power line item 170). 
Lowenthal teaches an electric cord connected at one end to the charging circuitry and an another end of the electric cord connected to a plug, the plug configured to connect to a charging port of an electric vehicle, the electric cord enters the utility pole at the top portion, passes downwards within the utility pole and extends out from the utility pole at a bottom portion of the  utility pole (defined in paragraph [0050] wherein a fixably attached charging cord is attached to the Smartlet.TM. 110. If a fixably attached charging cord is used, an electric vehicle operator does not insert a plug into the electrical receptacle 112, but rather uses the fixably attached charging cord to make an electrical connection between their electric vehicle and the Smartlet.TM. 110 thereby allowing the safe flow of electrical power between the Smartlet.TM. 110 and their electric vehicle. Thus a plug is provided on item 110 to connect to the charging port of a vehicle. Figure 7, shown below, shows wherein cords item 770, 170 and 175 enter the utility pole the top portion, passes downwards and extends out from the utility pole to connect to a connector or receptacle).
Lowenthal teaches a control unit enclosed in the housing and operably coupled to the charging circuitry (defined in paragraph [0049] wherein the control unit interpreted as a data control unit item 130 is included within the charging circuitry, interpreted as the SmartletTM item 110).
Lowenthal teaches a network circuitry coupled to the controlled unit and configured to create a wireless local area network or connect to an external network (defined in paragraph [0059] wherein controller 111 is shown with network circuitry devices interpreted as four transceivers--a WLAN transceiver 181, an alternating current line transceiver 182, a WPAN transceiver 191 and an RFID transceiver 192. A transceiver is a device that both sends and receives signals, allowing for two-way communication).
Lowenthal teaches a plurality of indicators operable coupled to the control unit and mounted to the front of the housing, the plurality of indicators configured to represent information related to charging the electric vehicle (shown in figure 4 item 114 a plurality of indicators defined in paragraph [0057] interpreted as indicator lights which are controlled by the controller 111 and are used to provide information to the SmartletTM item 110 user. Paragraph [0060] teaches wherein the display 113 may also be used to display information regarding the vehicle charging process, such as: time charging, power consumed, estimated time to completion of charging, vehicle-to-grid (V2G) power transferred, general status indications and error).
Lowenthal does not explicitly teach a beacon mounted to the top of the housing, the beacon operably coupled to the control unit and configured to switch between a plurality of predetermined modes, the beacon positioned on top of the housing  such as to be visible from far away.
Litjen teaches a beacon mounted to the top of the housing, the beacon operably coupled to the control unit and configured to switch between a plurality of predetermined modes, the (shown in figure 1 item 105 defined in paragraph [0023] wherein a beacon is interpreted as a distant display 105 which may be positioned at a top portion 115 of the EV charger 100, to facilitate clear viewing of the distance display 105 from a distance (i.e., remote from the EV charger). Litjen figure 4A shows a beacon light positioned on the top portion of an EV charger). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal reference with the beacon system of the Litjen reference so that users are notified from a distance of the operation status of the charging device. Lowenthal teaches a location on top of the charging device which may be a display system such as a beacon. Litjen teaches a system with a beacon lighting system and a display system, located on top of the charging system, teaching an obvious combination of the two references and improving the art of the Lowenthal reference. 
The suggestion/motivation for combination can be found in the Litjen reference in paragraph [0023] wherein a lighting system is used to inform users from a distance away.
Lowenthal in view of Litjen does not explicitly teach a motorized reel cord mechanism that permits extension and retraction of the electric cord from the bottom portion of the utility pole; and a panel mounted at the bottom portion of the utility pole, the panel configured to secure extension of the electric cord, the panel configured to switch between a lock state and an unlock state, the electric cord cannot be extended in the lock state, the electric cord can be extended in the unlock state.
Falk teaches a motorized reel cord mechanism that permits extension and retraction of the electric cord from the bottom portion of the utility pole (shown in figure 2 defined in paragraph [0027] wherein an automatic reeling mechanism item 5 is implemented with the aid of a spring, wherein the retraction force is a spring force.). Falk teaches a panel mounted at the bottom portion of the utility pole, the panel configured to secure extension of the electric cord, the panel configured to switch between a lock state and an unlock state, the electric cord cannot be extended in the lock state, the electric cord can be extended in the unlock state (paragraph [0030] teaches wherein a panel interpreted as an operator which can lock and release the charging cable may be activated by a pushbutton, dynameter or an inductive or capacitive sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal in view of the Litjen reference with the Falk reference so that charging cord is not laying on the ground and prevents tripping. 
The suggestion/motivation for combination can be found in the Falk reference in paragraph [0029] wherein a risk of tripping is minimized.

[AltContent: textbox (Electric power line 772 shown within pole 710)][AltContent: arrow][AltContent: oval][AltContent: textbox (A space where a visual display such as a beacon may be located on the charging device.)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    689
    591
    media_image1.png
    Greyscale

 Lowenthal figure 7



    PNG
    media_image2.png
    258
    336
    media_image2.png
    Greyscale

Litjen Figure 4A 


    PNG
    media_image3.png
    378
    510
    media_image3.png
    Greyscale

Falk figure 2


Regarding claim 3, Lowenthal  teaches charging assembly according to claim 1, wherein a user device can directly connect with the charging assembly over the wireless local area network (paragraph [0059] teaches wherein the WLAN transceiver 181 allows for the controller to communicate with mobile communication devices which are carried by a vehicle operator 160).

Regarding claim 13, Lowenthal  teaches charging assembly according to claim 1, but does note explicitly teach wherein the plurality of predetermined modes a first mode, a second mode, and a third mode, wherein the first mode indicates the charging assembly unoccupied, the second mode indicates of the charging assembly occupied, and the third mode indicates that charging of an electric vehicle is about to complete.
	Litjen teaches wherein the plurality of predetermined modes a first mode, a second mode, and a third mode, wherein the first mode indicates the charging assembly unoccupied, the second mode indicates of the charging assembly occupied, and the third mode indicates that charging of an electric vehicle is about to complete (defined in paragraph [0025] wherein the beacon interpreted as the distance display item 105, provides a plurality of predetermined modes such as charging assembly occupied, interpreted as current status and charging of an electric vehicle is about to complete interpreted as length of charging session). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal reference with the beacon system of the Litjen reference so that users are notified from a distance of the operation status of the charging device. Litjen teaches a system with a beacon lighting system and a display 
The suggestion/motivation for combination can be found in the Litjen reference in paragraph [0023] wherein a lighting system is used to inform users from a distance away.


Regarding claim 14, Lowenthal  teaches charging assembly according to claim 13, but does not explicitly teach wherein the first mode is red color illumination, the second mode is green color illumination, and the third mode is blinking of the green color illumination.
	Litjen teaches wherein the first mode is red color illumination, the second mode is green color illumination, and the third mode is blinking of the green color illumination (paragraph [0028] teaches wherein different predetermined colors may be used for the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal reference with the beacon system of the Litjen reference so that users are notified from a distance of the operation status of the charging device. Litjen teaches a system with a beacon lighting system and a display system, teaching an obvious combination of the two references and improving the art of the Lowenthal reference. 
The suggestion/motivation for combination can be found in the Litjen reference in paragraph [0023] wherein a lighting system is used to inform users from a distance away.


2 is rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (U.S. 2010/0013436) in view of Litjen (U.S. 20150077239) and in further view of Falk (U.S. 20140048638) as applied to claim 1 and in further view of Haas (U.S. 20170237944). 

Regarding claim 2, Lowenthal teaches the charging assembly according to claim 1, wherein the charging assembly further comprising a dome  camera (defined in paragraph [0058] wherein a vehicle detector 115 is controlled by the controller 111. The vehicle detector 115 is a detector such as a camera. Dome cameras are known in the art to be used as a camera, thus the camera may be a dome camera).
Lowenthal does not explicitly teach wherein the dome camera is mounted on the bottom of the housing.
Haas teaches wherein the dome camera is mounted on the housing (shown in Figure 2 a dome camera interpreted as a camera unit item 205 defined in paragraphs [0062] – [0063] as mounted onto the housing item 202 disposed on the exterior surface item 215). 
Lowenthal in view of Haas does not explicitly teach wherein the dome camera is mounted on the bottom of the housing. Haas teaches a camera mounted to an exterior surface of the housing and it would have been obvious to modify the location of the camera to be mounted on the bottom of the surface because a different location would not have modified the operation of the device. The camera taught in the Haas reference is used acquiring information such as identification information, payment authentication information, or security monitoring information etc. The camera being placed on the bottom of the housing can allow a user to be identified and can also monitor any security of the charging device, just as if it were mounted on the top, the sides or the face of the device. The function of the a camera for identification, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal reference with the camera of the Haas reference so that the charging system has a security system enabled to prevent tampering or theft.
The suggestion/motivation for combination can be found in the Haas reference in paragraphs [0062] – [0063] wherein the camera is used for identification and security purposes.


5.	Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (U.S. 2010/0013436) in view of Litjen (U.S. 20150077239) as applied to claim 4 and in further view of Chakraborty (U.S. 20200262305).

Regarding claim 4, Lowenthal teaches charging assembly according to claim 3, but does not explicitly teach wherein the wireless local area network is an unstructured supplementary service data connection.
	Chakraborty teaches wherein the wireless local area network is an unstructured supplementary service data connection (defined in paragraph [0155] wherein the external computing entity 300 can communicate with various other entities using concepts such as Unstructured Supplementary Service Data (USSD)).

The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0155] wherein multiple data services may be used to communicate with the charging system.

5.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (U.S. 2010/0013436) in view of Helnerus (U.S. 20190118671).

Regarding claim 5, Lowenthal  teaches charging assembly according to claim 4, but does not explicitly teach wherein the charging assembly further comprises a "QR" code configured to be scanned by the user device for connecting to the wireless local area network.
	Helnerus teaches wherein the charging assembly further comprises a "QR" code configured to be scanned by the user device for connecting to the wireless local area network (defined in paragraph [0022] wherein an QR code may be used within the system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal reference with NFC tag system of the Helnerus reference so that the user is provided with a secure option for identification in order to unlock or show that the charging system is available for use.
The suggestion/motivation for combination can be found in the Helnerus reference in paragraph [0022] wherein using multiple modes of identification is taught.


6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (U.S. 2010/0013436) in view of Litjen (U.S. 20150077239)  and in further view of Falk (U.S. 20140048638) as applied to claim 1 and in further view of Hani (U.S. 20120091961).

Regarding claim 6, Lowenthal teaches charging assembly according to claim 1, wherein the charging assembly further comprises a display panel mounted to the front of the housing (paragraph [0060] teaches wherein a display unit item 113 is attached to the Smartlet ™ 110 so that it is readily observable by the vehicle operator 160).
Lowenthal in view of Litjen and in further view of Falk does not explicitly teach wherein the display is configured to display a voltage.
Hani teaches wherein the display panel is configured to display a voltage (paragraph [0134] teaches wherein a display item 278 may display vehicle charging current, voltage and/or power, percentage of charging completed, elapsed charging time, cost of power, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal in view of Litjen references with the display panel of the Hani reference so that so that the user knows the operation of the vehicle.
The suggestion/motivation for combination can be found in the Hani reference in paragraph [0134] wherein the display panel provides vehicle information for the user. 

s 11- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (U.S. 2010/0013436) in view of Litjen (U.S. 20150077239 ) and in further view of Falk (U.S. 20140048638) as applied to claim 1 and in further view of Bode (U.S. 20200130643).


Regarding claim 11, Lowenthal in view of Litjen and in further view of Falk teaches  charging assembly according to claim 1, but does not explicitly teach wherein the panel has a keypad configured to receive a predetermined code for switching to the unlock state.
	Bode teaches wherein the panel has a keypad configured to receive a predetermined code for switching to the unlock state (defined in paragraphs [0031] – [0037] wherein a keypad interpreted as an interface receives a predetermined code interpreted as an authorization to unlock the cable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal in view of Litjen and in further view of the Falk reference with locking and unlocking mechanism of the Bode reference so that the charging station is protected from theft or tampering.
The suggestion/motivation for combination can be found in the Bode reference in paragraph [0037] wherein authentication is required before unlocking the charging system.

Regarding claim 12, Lowenthal  in view of Litjen and in further view of Falk teaches  charging assembly according to claim 9, but does not explicitly teach wherein the panel is having an NFC tag configured to receive an instruction from a user device for switching to the unlock state.

(defined in paragraphs [0031] – [0037] wherein a keypad interpreted as an interface receives a predetermined code interpreted as an authorization to unlock the cable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lowenthal in view of Litjen and in further view of the Falk reference with locking and unlocking mechanism of the Bode reference so that the charging station is protected from theft or tampering.
The suggestion/motivation for combination can be found in the Bode reference in paragraph [0037] wherein authentication is required before unlocking the charging system

Allowable Subject Matter
Claims 15 – 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 15, the prior art does not teach or suggest the combination of wherein, inter alia, a lift mechanism configured to couple to the utility pole; a housing coupled to the lift mechanism, the housing has a top, a left side, a right side, a bottom, a rear, and a front, wherein the lift mechanism configured to move the housing up and down relative to the utility pole; a charging circuitry in the housing and configured to electrically connect to a power supply; an electric cord connected at one end to the charging circuitry and an another end of the electric cord connected to a plug, the plug configured to connect to a charging port of an electric vehicle; a control unit enclosed in the housing and operably coupled to the charging circuitry; and a network circuitry coupled to the 
Regarding claims 16 – 17, the claims are dependent upon claim 15 and are therefore allowable.
Regarding claim 19, the prior art does not teach or suggest the combination of wherein, inter alia, a utility pole for street lightening comprising: a lift mechanism configured to couple to the utility pole; a housing coupled to the lift mechanism, the housing has a top, a left side, a right side, a bottom, a rear, and a front, wherein the lift mechanism configured to move the housing up and down relative to the utility pole; a charging circuitry in the housing and configured to electrically connect to a power supply; an electric cord connected at one end to the charging circuitry and an another end of the electric cord connected to a plug, the plug configured to connect to a charging port of an electric vehicle; a control unit enclosed in the housing and operably coupled to the charging circuitry; and a network circuitry coupled to the control unit and configured to create a wireless local area network or connect to an external network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Lowenthal reference does not teach or suggest wherein the electric cord “passes downwards within the utility pole and extends out from the utility pole at a bottom portion of the utility pole.” Figure 7 teaches electric cords items 710, 772, and 175 passing Falk (U.S. 20140048638).
Applicant’s arguments, in regards to claims under 11-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lowenthal (U.S. 2010/0013436) in view of Litjen (U.S. 20150077239 ) and in further view of Falk (U.S. 20140048638) as applied to claim 1 and in further view of Bode (U.S. 20200130643).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859